Citation Nr: 0809148	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  04-24 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for low back 
disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and brother




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In February 2008, the 
veteran presented personal testimony during a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

The issue of service connection for a low back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  In a September 1987 rating decision the RO denied 
entitlement to service connection for a low back disorder; 
that determination has become final.

3.  In a December 2002 rating decision the RO determined that 
new and material evidence had not been received to reopen the 
claim for service connection for a low back disorder; that 
determination has become final

4.  Evidence received since the December 2002 rating decision 
is neither cumulative nor redundant of the evidence of record 
and relates to an unestablished fact necessary to 
substantiate the claim of service connection for a low back 
disorder.


CONCLUSION OF LAW

As new and material evidence has been received, the claim for 
service connection for a low back disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in July 2003.  Because of the favorable 
outcome in this appeal of this issue, any deficiency in the 
initial notice to the veteran of the duty to notify and duty 
to assist in claims involving new and material evidence is 
harmless error.

Law and Regulations

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened, 
because reopening is jurisdictional.  Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

Factual Background and Analysis

In a September 1987 rating decision the RO denied entitlement 
to service connection for a low back disorder.  It was noted, 
in essence, that medical evidence from 1985 showed that the 
veteran did not have a back disorder, and there was no 
continuity of symptoms shown since the veteran left active 
duty.

In December 2002 the RO determined that new and material 
evidence had not been received to reopen the claim for 
service connection for a low back disorder.  The veteran did 
not appeal this decision and it became final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2006); 38 C.F.R. § 3.104 (2007).

The evidence received since the December 2002 rating decision 
includes additional statements from the veteran, a transcript 
of a videoconference hearing before the undersigned Veterans 
Law Judge, a letter from a private chiropractor providing a 
nexus between the veteran's current symptoms and his active 
duty, private treatment records, and VA medical records 
including a neurology consult which provided a nexus between 
the veteran's current symptoms and his active duty.  This 
evidence is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the claim.  
Therefore, the claim must be reopened and re-adjudicated on 
the merits.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a low back disorder 
is reopened.


REMAND

As noted above, the veteran was provided adequate VCAA notice 
in July 2003.  Subsequently, the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice 
requirements applied to all elements of a claim.  It was 
noted that regarding the disability-rating element, in order 
to comply with section 5103(a), VA must notify the claimant 
of any information, and any medical or lay evidence, not 
previously provided, that is necessary to establish a 
disability rating for each of the disabilities contemplated 
by the claim and allowed under law and regulation.  
Therefore, the Board finds appropriate action should be taken 
to ensure adequate VCAA notice as to all elements of the 
claim are provided.

In his February 2008 videoconference hearing, the veteran 
reported that he was in receipt of Social Security Insurance 
(SSI) benefits.  However, neither the decision from the SSA 
awarding the benefits nor the medical records on which the 
decision was based have been obtained.  As such, VA has a 
duty to assist in gathering social security records when put 
on notice that the veteran is receiving social security 
benefits.  See Murincsak v. Derwinski, 2 Vet.App. 363 (1992); 
Masors v. Derwinski, 2 Vet.App. 180 (1992).  Therefore, the 
RO should obtain the veteran's SSA records and the associated 
medical records and associate them with the claims folder.

Additionally, during the February 2008 hearing the veteran 
also indicated that he had received care from the VA facility 
in Fayetteville, North Carolina shortly after leaving active 
duty.  These records have not been associated with the claims 
folder.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  In light of the 
missing records and the requirements of 83 C.F.R. § 3.159, 
the Board finds additional development is required prior to 
appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied.  This notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal.

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
that treated the veteran for his low back 
disorder.  Specifically, the AMC/RO 
should ask the veteran about any 
treatment received at the VA medical 
center in Fayetteville, North Carolina.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.

2.  The RO should obtain a copy of the 
SSA's decision awarding the veteran 
disability benefits and copies of the 
records on which SSA based the initial 
award of benefits.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

3.  If, and only if, after the above 
development has been completed, the 
claims file includes competent lay or 
medical evidence of a current diagnosed 
disability or persistent or recurrent 
symptoms of disability, establishes that 
the veteran suffered an event, injury, or 
disease in service, or has a disease or 
symptoms of a disease manifest during an 
applicable presumptive period, and 
indicates the claimed disability or 
symptoms may be associated with the 
established event, injury, or disease 
(see 38 C.F.R. § 3.159(c)(4)), the 
veteran should be scheduled for a VA 
examination to determine whether the 
veteran has a low back disorder as a 
result of any disease, event, or activity 
that occurred during active service.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  The 
physician is requested to provide an 
opinion as to the whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that a 
current low back disorder was incurred as 
a result of service.  Any opinion should 
be provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

The examiner is also requested to include 
a discussion of the May 2003 VA neurology 
report, September 2003 VA examination 
report, and May 2007 correspondence from 
E.N., D.C. in his report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  The AMC/RO should then review the 
claims folder to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

6.  When the above development has been 
completed, the AMC/RO should readjudicate 
the issue on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the AMC/RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


